Citation Nr: 1635560	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-20 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the Philippine Commonwealth Army of the US Army Forces in the Far East (USAFFE) from December 1941 to June 1942 and from March 1945 to February 1946.  He was a prisoner of war (POW) from April 10, 1942 to June 27, 1942.  He died in February 1994, and the appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Virtual VA claims file and Veterans Benefits Management System (VBMS) have been reviewed.  Other than a letter informing the appellant that her claim was certified to the Board, located in VBMS, documents contained within Virtual VA and VBMS are duplicative of those in the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015).

The appellant is claiming service connection for the cause of the Veteran's death.  At the time of the Veteran's death, service connection was not in effect for any disability. The Veteran died in February 1994. The Veteran's death certificate listed cardiopulmonary arrest as the immediate cause of death and carcinoma of the urinary bladder as the underlying cause of death. 

A May 1990 letter from Dr. M.T.C. states that the Veteran had been diagnosed with heart disease.  October 1993 treatment records from the Veterans Medical Memorial Hospital indicate that there was a hemic murmur heard on apex, but that the Veteran had normal heart rate and rhythm.  

In light of the Veteran's POW status, the Board notes that 38 C.F.R. §  3.309(c) states that atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia), are diseases to which the presumptive of service connection applies for POWs.  Accordingly, the Board finds that a VA opinion is necessary to determine whether, in light of the regulations pertaining to chronic diseases and POWs, the Veteran's death was caused by his service.  In particular, it is unclear whether the Veteran had heart disease which was a contributory cause of the Veteran's death, in light of his death from cardiopulmonary arrest secondary to carcinoma of the urinary bladder.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

Additionally, the AOJ should request that the appellant provide clinical records prior to the Veteran's death showing treatment for atherosclerotic heart disease or hypertensive vascular disease including hypertensive heart disease and their complications including myocardial infarction, congestive heart failure, and arrhythmia. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appellant and request that she submit any outstanding clinical records for the Veteran dating prior to his death. She should be informed that, in the alternative, she may provide the names and addresses of any health care providers who provided treatment with authorization for VA to obtain such evidence on her behalf. 

 If any of the records requested are unavailable, the AOJ should clearly document the claims file.

2.  After completion of the above development, the AOJ should forward the claims file to a VA examiner.  The examiner should review the claims folder and documents contained in the electronic claims folder. The examiner is requested to provide the following opinion: 

a) The VA examiner should indicate whether it is at least as likely as not that the Veteran's POW experience caused or contributed to the Veteran's death. 

 b) The VA examiner should indicate whether is it at least as likely as not (i.e., a 50 percent or better probability) that any disease in 38 C.F.R. § 3.309(c), including heart disease and its complications and nutritional deficiency, caused or materially contributed to the Veteran's death.

The examiner should specifically address the findings listed on the Veteran's death certificate, the medical certificate dated May 1990, and the October 1993 treatment records.

 A complete rationale for any opinions expressed must be provided.

 3. When the development requested has been completed, review the case on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




